COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00124-CV

HAMID MOHAMMAD D/B/A                                               APPELLANT
HYDROTECH OF TEXAS
                                          V.

WESTWOOD CONTRACTORS,                                               APPELLEE
INC.

                                      ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

      We have considered the parties’ “Agreed Motion To Dismiss Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM



PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 22, 2010

      1
       See Tex. R. App. P. 47.4.